internal_revenue_service number release date index number ------------------------------- ------------------------------------------------------------- ---------------------------- ------------------------------------ -------------------------------------------- ------------------------ -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ------------- telephone number --------------------- refer reply to cc fip b04 plr-140116-09 date date ------------------------------------------------------------------------------------ --------------------- --------------------------------------------------------- ----------- ----- ---- - ----------------------------- ---- - - -------------------- --------------- --------------- ------------- taxpayer risk retention group state x number a number b number c holding_company number d number e number f state y figure figure figure dear ---------------- this ruling responds to the letter submitted by your authorized representative requesting a ruling that amounts paid_by taxpayer to the risk retention group the rrg described in taxpayer’s request constitute insurance premium payments plr-140116-09 deductible as business_expenses under sec_162 of the internal_revenue_code the code facts taxpayer represents as follows taxpayer is a medical practice providing physician services to hospital centers and surgery centers it is structured as a limited_liability_company and has elected to be treated as a partnership for federal_income_tax purposes taxpayer is domiciled in state x and engages approximately number a physicians and mid-level providers taxpayer together with number b other medical practices collectively the practices proposes to form the rrg to issue insurance policies providing medical malpractice liability coverage for active physicians and practices that are underserved by the commercial professional malpractice insurance market and tail or extended reporting endorsement coverage for retired physicians and practices number c practices but not taxpayer are limited_liability companies whose sole owner is another practice and which are treated as disregarded entities for federal tax purposes taxpayer is majority-owned by holding_company which in turn has varying degrees of ownership interests in most of the other practices of the remaining practices which are not treated as disregarded entities for federal tax purposes holding_company owns a majority interest in number d practices including taxpayer has a minority interest in number e practices and has no ownership_interest in number f practices the practices plan to form the rrg in state y the initial members owners of the rrg will be the practices each of which will own an equal share in the proposed rrg as the core operations grow and expand additional entities are expected to join the membership and attain a pro-rata share of the rrg’s ownership taxpayer represents that the rrg will be adequately capitalized according to the requirements of state y the rrg will be registered admitted and regulated by the state y department of insurance and licensed by such as an association captive_insurance_company it will be managed internally and it will maintain all responsibility for underwriting policy service claims and risk management financial management and reporting and reinsurance procurement and administration the rrg intends to issue policies with standard limits of liability up to figure per claim and figure annual aggregate to physicians providing medical services under the relevant practice’s contract however if an individual state requires higher limits the rrg intends to issue policies up to those higher limits of liability for the standard plr-140116-09 policies the rrg intends to retain the risk for the first figure per claim and to purchase reinsurance for liabilities in excess of figure all physician and medical provider risks insured by the rrg are to be underwritten using a short_form application physicians will be screened for training board certification claims history substance abuse history licensure and privilege issues and criminal convictions the practices will endeavor to hire and the rrg to insure an ideal physician profile taxpayer represents that premiums for both medical professional liability coverage and any extended reporting or tail coverage will be determined at arms- length the rrg will engage a risk management and actuarial consulting firm consultant to develop premium rates by state for rrg risks underwritten physicians will be rated according to a scoring system based on training loss history and other underwriting factors all base premium rates will be developed by consultant after a review of the rates of the market leaders in each state and rates will continue to be developed utilizing publicly available data of other insurers within each respective state the goal of the pricing of premiums for the various states and business segments will be parity relative to expected losses taxpayer also represents that no individual practice will encompass more than percent of the total risk_pool of the rrg that there will be no guarantees by any of the practices in favor of the rrg with any bank lending institution or other entity and that there will be no loans from the rrg to taxpayer or any other practice law and analysis sec_162 of the code provides in part that there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business sec_1_162-1 of the income_tax regulations the regulations provides in part that among the items included in business_expenses are insurance premiums against fire storms theft accident or other similar losses in the case of a business sec_263 of the code states that no deduction is allowed for any amount_paid for permanent improvements or betterments made to increase the value of any property or estate sec_1_263_a_-4 of the regulations states that a taxpayer must capitalize prepaid expenses example of a -4 d iii provides as follows prepaid insurance n corporation an accrual_method taxpayer pays dollar_figure to an insurer to obtain three years of coverage under a property and casualty plr-140116-09 insurance_policy the dollar_figure is a prepaid_expense and must be capitalized under this paragraph d paragraph d of this section does not apply to the payment because the policy has no cash_value neither the code nor the regulations define the terms insurance or insurance_contract the united_states supreme court however has explained that in order for an arrangement to constitute insurance for federal_income_tax purposes both risk shifting and risk_distribution must be present 312_us_531 risk shifting occurs if a person facing the possibility of an economic loss transfers some or all of the financial consequences of the potential loss to the insurer such that a loss by the insured does not affect the insured because the loss is offset by the insurance payment risk_distribution incorporates the statistical phenomenon known as the law of large numbers distributing risk allows the insurer to reduce the possibility that a single costly claim will exceed the amount taken in as premiums and set_aside for the payment of such a claim by assuming numerous relatively small independent risks that occur randomly over time the insurer smooths out losses to match more closely its receipt of premiums 811_f2d_1297 9th cir risk_distribution necessarily entails a pooling of premiums so that a potential insured is not in significant part paying for its own risks see 881_f2d_247 6th cir in humana the united_states court_of_appeals for the sixth circuit held that arrangements between a parent_corporation and its insurance_company subsidiary did not constitute insurance for federal_income_tax purposes the court also held however that arrangements between the insurance_company subsidiary and several dozen other subsidiaries of the parent operating an even larger number of hospitals qualified as insurance for federal_income_tax purposes because the requisite risk shifting and risk_distribution were present but see 62_f3d_835 6th cir concluding the lack of a business_purpose the undercapitalization of the offshore captive insurance subsidiary and the existence of related_party guarantees established that the substance of the transaction did not support the taxpayer's characterization of the transaction as insurance in 40_fedclaims_42 the united_states court of federal claims concluded that an arrangement between the captive insurance subsidiary and each of the operating subsidiaries of the same parent constituted insurance for federal_income_tax purposes as in humana the insurer in kidde insured only entities within its affiliated_group during the taxable years at issue in revrul_2002_90 2002_2_cb_985 p a domestic holding_company owns all of the stock of domestic operating subsidiaries that operated on a decentralized basis together the subsidiaries have a significant volume of independent homogeneous risks p for a valid non-tax business_purpose formed s as a wholly- plr-140116-09 owned insurance subsidiary p provides s with adequate capital s directly insures the professional liability risks of the operating subsidiaries owned by p s charges the subsidiaries arms-length premiums for professional liability coverage which are established according to customary industry rating formulas there are no parental or other related_party guarantees of any kind made in favor of s s does not loan any funds to p or to the operating subsidiaries in all respects the parties conduct themselves in a manner consistent with the standards applicable to an insurance arrangement between unrelated parties s does not provide coverage to any entity other than the operating subsidiaries none of the operating subsidiaries have liability coverage for less than nor more than of the total risk insured by s s retains the risks that it insures from the operating subsidiaries the service concludes that based on all the facts and circumstances the arrangements between s and each of the operating subsidiaries of s's parent constitute insurance for federal_income_tax purposes and therefore the amounts paid for professional liability coverage by the domestic operating subsidiaries to s are insurance premiums deductible under sec_162 of the code conclusion based on the information submitted and the representations made we conclude that for purposes of determining the deduction for ordinary and necessary business_expenses under sec_162 of the code the amounts paid_by taxpayer to the rrg for medical malpractice liability insurance-including extended reporting coverage-are treated as insurance premiums to the extent that such premiums are for current_year coverage caveats the ruling contained in this letter is based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the materials submitted in support of the request_for_ruling they are subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to taxpayer sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling plr-140116-09 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely s sheryl b flum branch chief branch office of the associate chief_counsel financial institutions products cc
